                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ALASKA



KYLE EYRE as Personal
Representative of the Estate of CODY
EYRE,

                       Plaintiff,
                                         Case No. 4:19-cv-00038-SLG
            v.

THE CITY OF FAIRBANKS, a
municipal corporation, RICHARD
SWEET, TYLER LARIMER, the
STATE OF ALASKA, ELONDRE
JOHNSON, NATHANIEL JOHNSON,
JAMES THOMAS III, and CHRISTINE
JOSLIN

                       Defendants.


ORDER RE DEFENDANTS’ MOTION TO DISMISS FOR LACK OF STANDING

      Before the Court at Docket 25 is Defendant City of Fairbanks’ Motion to

Dismiss for Lack of Standing. Defendants State of Alaska, Elondre Johnson,

Nathaniel Johnson, James Thomas III, and Christine Joslin joined the motion at

Docket 26. Defendants Richard Sweet and Tyler Larimer joined the motion at

Docket 27. Plaintiff responded in opposition at Docket 28. Defendant City of

Fairbanks replied at Docket 30.     Plaintiff filed a Supplemental Submission in

Support of Opposition to Motion to Dismiss Re Standing at Docket 31. Oral

argument was not requested and was not necessary for the Court’s decision.




       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 1 of 16
                                   BACKGROUND

         Plaintiff’s Complaint alleges that on December 24, 2017, 22-year-old Cody

Dalton Eyre was shot and killed by officers of the City of Fairbanks Police

Department and troopers with the State of Alaska Department of Public State.1

Plaintiff is Cody Eyre’s father.2 On December 2, 2019, Plaintiff commenced this

action against the City of Fairbanks, Richard Sweet, Tyler Larimer, the State of

Alaska, Elondre Johnson, Nathaniel Johnson, James Thomas III, and Christine

Joslin.3 The Complaint alleges that Plaintiff is the personal representative of the

Estate of Cody Dalton Eyre (the “Estate”) and brings this action on behalf of the

Estate.4 Plaintiff asserts nine causes of action against the defendants (individually

or collectively) including: common law negligence,5 negligent failure to train and

supervise,6 excessive force in violation of 42 U.S.C. § 1983,7               failure to




1   Docket 1 at 1, ¶ 1.
2   Docket 29 at 3, ¶ 6.
3Docket 1 at 3–4, ¶¶ 5–13. Plaintiff lists “John Does 1-10” as place-holder defendants
should he identify further defendants during discovery. Docket 1 at 5, ¶ 14. Plaintiff
also identifies Ron Dupree as a defendant in the Complaint, Docket 1 at 3, ¶ 9, but does
not include him in the case caption. It does not appear a summons was issued for him
and he has not appeared in the action.
4   Docket 1 at 2, ¶¶ 1, 4.
5   Docket 1 at 9–10, ¶¶ 41–44.
6   Docket 1 at 10–11, ¶¶ 45–50.
7   Docket 1 at 11, ¶ 53.


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 2 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 2 of 16
accommodate in violation of the Americans with Disabilities Act (“ADA”),8 failure to

train in violation of the ADA,9 violation of the Rehabilitation Act (“RA”),10 individual

liability for wrongful death,11 vicarious liability for wrongful death,12 and assault and

battery.13

         On April 17, 2020, Defendant City of Fairbanks (the “City”) filed the instant

motion to dismiss for lack of standing, contending that Plaintiff was barred by

Alaska probate law from asserting claims for the Estate because he had not been

appointed the Estate’s personal representative.14 The City’s motion was joined by

the remaining named defendants.15 On May 4, 2020, Plaintiff opposed the motion

and represented that he had since been appointed the Estate’s personal

representative on April 29, 2020.16 On May 20, 2020, Plaintiff supplemented his




8   Docket 1 at 11–12, ¶¶ 54–61.
9   Docket 1 at 13, ¶¶ 62–64.
10   Docket 1 at 13–14, ¶¶ 65–69.
11   Docket 1 at 14–15, ¶¶ 70–77.
12   Docket 1 at 15–16, ¶¶ 78–81.
13   Docket 1 at 16, ¶ 82.
14   Docket 25.
15See Docket 26 (joinder by State of Alaska, Elondre Johnson, Nathaniel Johnson,
James Thomas III, and Christine Joslin) and Docket 27 (joinder by Richard Sweet and
Tyler Latimer).
16   Docket 28 at 2.


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 3 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 3 of 16
opposition with the state court order appointing him as the personal representative

of the Estate of Cody Eyre.17

                                       JURISDICTION

         This Court has jurisdiction over Plaintiff’s 42 U.S.C. § 1983, ADA, and RA

claims pursuant to 28 U.S.C. § 1331, which provides for federal question

jurisdiction, and supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367.

                                    LEGAL STANDARD

         I.     Motion to Dismiss

         Under Federal Rule of Civil Procedure 12(b)(1), a defendant may seek to

dismiss a complaint for “lack of subject-matter jurisdiction.” “The Article III case or

controversy requirement limits federal courts’ subject matter jurisdiction by

requiring, inter alia, that plaintiffs have standing . . . .”18       “Standing addresses

whether the plaintiff is the proper party to bring the matter to the court for

adjudication.”19 When a defendant challenges subject matter jurisdiction under

Rule 12(b)(1), the plaintiff has the burden of proof of establishing jurisdiction.20


17   Docket 31-1 at 1.
18 Chandler v. State Farm Mut. Auto. Ins. Co, 598 F.3d 1115, 1121 (9th Cir. 2010) (citing
Allen v. Wright, 468 U.S. 737, 750 (1984)).
19   Id. (citing Erwin Chemerinsky, Federal Jurisdiction § 2.3.1, at 57 (5th ed. 2007)).
20See Bishop Paiute Tribe v. Inyo Cty., 863 F.3d 1144, 1151 (9th Cir. 2017) (“The party
asserting jurisdiction bears the burden of establishing subject matter jurisdiction.
Dismissal for lack of jurisdiction is appropriate if the complaint, considered in its entirety,

Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 4 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 4 of 16
         II.    The Role of the Personal Representative

         “Alaska probate law . . . establishes a comprehensive scheme for the

representation of an estate in legal matters [that] . . . relies on the personal

representative to act on the estate’s behalf and does not allow others to exercise

those powers.”21 Personal representatives must be court-appointed and their

“duties and powers ‘commence upon appointment,’” but “also ‘relate back in time’

to prior acts by the appointed person.”22 “A personal representative may ratify and

accept acts on behalf of the estate done by others where the acts would have been

proper for a personal representative.”23

         Among       other   duties,    personal      representatives        “are    authorized

to . . . ‘prosecute or defend claims[] or proceedings . . . for the protection of the

estate.’”24 They have the “same standing to sue and be sued . . . as the decedent

had immediately before death.”25 Under Alaska law, “[a]ll causes of action by one


on its face fails to allege facts sufficient to establish subject matter jurisdiction.” (citation
omitted) (quoting In re Dynamic Random Access Memory (DRAM) Antitrust Litig., 546
F.3d 981, 984–85 (9th Cir. 2008))).
21   Hester v. Landau, 420 P.3d 1285, 1289 (Alaska 2018).
22   Id. at 1288 (quoting AS 13.16.340).
23   AS 13.16.340.
24 Hester, 420 P.3d at 1288 (quoting AS 13.16.410(22) (alteration and second omission
in original)).
25AS 13.16.350(c); see also Hester, 420 P.3d at 1288 (“Although neither provision
explicitly states that this grant of authority is exclusive or that no other person may take
such actions on behalf of the estate, the only person to whom they delegate is the
personal representative.”).


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 5 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 5 of 16
person against another . . . survive to the personal representative[].”26 Further,

Alaska law provides that:

         [W]hen the death of a person is caused by the wrongful act or
         omission of another, the personal representatives of the former may
         maintain an action therefore against the latter, if the former might have
         maintained an action, had the person lived, against the latter for an
         injury done by the same act or omission.27
                                        DISCUSSION

         The City contends that a “party’s standing to bring a civil rights lawsuit in this

court is guided by 42 U.S.C. § 1988 which requires that a party must have standing

under the state’s wrongful death or survivor statutes to bring claims under 42

U.S.C. §§ 1981, 1983, and 1988.”28 When the City filed its motion to dismiss,

Plaintiff was not the Estate’s personal representative.               Therefore,    the City

maintains that Plaintiff lacks standing to pursue this action.29

         In opposition to the City’s motion, Plaintiff acknowledges that, as of the filing

of the Complaint in December 2019, Kyle Eyre had not been appointed as personal

representative.30 According to Plaintiff’s counsel, his office had instructed Mr. Eyre


26   AS 09.55.570.
27AS 09.55.580(a). “[T]he purpose of creating the action was primarily to compensate
those who had suffered direct losses as a result of decedent’s death.” In re Estate of
Pushruk, 562 P.2d 329, 331 (Alaska 1977). “Under the statute, . . . only the personal
representative may institute an action.” Id. at 333.
28   Docket 25 at 3 (citing Pluet v. Frasier, 355 F.3d 381, 383 (5th Cir. 2004)).
29   Docket 25 at 5.
30   Docket 28 at 2.


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 6 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 6 of 16
to file documents to initiate probate in November 2018 (more than a year before

filing the Complaint), but that Mr. Eyre had misunderstood and not done so.31

Plaintiff’s counsel maintains that they did not realize the error until the City flagged

it in the instant motion, at which time they immediately filed the necessary

documents and obtained the appointment order in April 2020.32 Plaintiff asserts

that “Kyle Eyre’s appointment as personal representative ‘relates back’ in time to

his filing of the Complaint” on December 2, 2019.33

         In its reply brief, the City contends that because “Plaintiff did not have legal

authority to bring this lawsuit on behalf of the estate,” it was “a nullity at the time it

was filed.”34 The City also contends that the subsequent appointment as personal

representative does not relate back to the time of the filing of the Complaint, and

that the applicable statute of limitations expired on December 24, 2019.35



31 Docket 29 at 2, ¶¶ 2–3. According to counsel’s affidavit accompanying Plaintiff’s
opposition, Mr. Eyre had “filed a different document to establish his right to act on behalf
of his son’s military life insurance.” Docket 29 at 2, ¶ 3.
32   Docket 29 at 2, ¶¶ 3–4.
33   Docket 28 at 2 (citing AS § 13.16.340, which provides:
         The duties and powers of a personal representative commence upon
         appointment. The powers of a personal representative relate back in time to give
         acts by the person appointed that are beneficial to the estate occurring prior to
         appointment the same effect as those occurring thereafter. . . . A personal
         representative may ratify and accept acts on behalf of the estate done by others
         where the acts would have been proper for a personal representative.).
34   Docket 30 at 4.
35   Docket 30 at 4.


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 7 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 7 of 16
         The City moves to dismiss the instant action under Rule 12(b)(2) for “lack of

personal jurisdiction based upon a lack of standing.”36 However, “[b]ecause

standing . . . pertain[s] to federal courts’ subject matter jurisdiction, [it is] properly

raised in a Rule 12(b)(1) motion to dismiss.”37

         The Court addresses first the City’s contention that a party bringing a civil

rights lawsuit must have standing under the state’s wrongful death or survivor

statutes. The Court agrees with the City that under Alaska law, only a personal

representative may bring Plaintiff’s state law claims.38 However, the Court must

consider whether Alaska’s survivorship laws limit standing for each of Plaintiff’s

federal claims.39

         “In § 1983 actions, . . . the survivors of an individual killed as a result of [a

constitutional violation] may assert a . . . claim on that individual’s behalf if the

relevant state’s law authorizes a survival action.”40         Accordingly, Plaintiff must

meet Alaska’s survivorship requirements to maintain a § 1983 claim on behalf of

the Estate.


36   See Docket 25 at 1.
37   Chandler v. State Farm Mut. Auto. Ins. Co, 598 F.3d 1115, 1122 (9th Cir. 2010).
38   Hester v. Landau, 420 P.3d 1285, 1289 (Alaska 2018).
39   Docket 1 at 13–14, ¶¶ 65–69.
40 Hayes v. Cty. of San Diego, 736 F.3d 1223, 1229 (9th Cir. 2013) (first omission in
original) (quoting Moreland v. Las Vegas Metro. Police Dep’t, 159 F.3d 365, 369 (9th Cir.
1998)); see also Wheeler v. City of Santa Clara, 894 F.3d 1046, 1051–54 (9th Cir. 2018)
(holding that California’s survivorship law applied to § 1983 action).


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 8 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 8 of 16
         In contrast, “Congress did not provide a scheme for survivorship of ADA or

RA claims after death.”41 The Ninth Circuit recently held that “[state] survivorship

law does not govern . . . claims under those statutes.”42 Instead, “a uniform federal

rule of survivorship” applies to such claims.43 In discussing “the limits of who

federal common law would permit to bring suit” under the ADA or RA, the Ninth

Circuit cited with approval an opinion from the district court for the Southern District

of California that permitted a mother to bring a claim under the Affordable Care Act

on behalf of her deceased child.44 Accordingly, the Court concludes that under

federal common law, Kyle Eyre is permitted to bring survivorship claims for

compensatory damages under the ADA and RA on behalf of his son Cody Eyre.45

Because Plaintiff need not establish that he meets the requirement of Alaska’s




41   Wheeler, 894 F.3d at 1054.
42   Id. at 1055.
43   Id. at 1056.
44See id. at 1057 (citing Prescott v. Rady Children’s Hosp.-San Diego, 265 F. Supp. 3d
1090, 1100 (S.D. Cal. 2017)); see also Lopez v. Regents of the Univ. of Cal., 5 F. Supp.
3d 1106, 1114, 1119–20 (N.D. Cal. 2013) (holding that under federal common law,
student’s Title IX claim survives death and parents have standing to bring claim on her
behalf).
45 Only Plaintiff’s compensatory damages claims under the ADA and RA survive
because, as the Ninth Circuit explained in Wheeler, “under federal common law, federal
claims typically survive a decedent’s death if they are remedial in nature and not penal.”
894 F.3d at 1056–57. For this reason, “the ADA and RA compensatory claims do not
abate due to [a plaintiff’s] death, although the punitive claims do.” Id.


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 9 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 9 of 16
survivorship laws to maintain his ADA and RA claims against the defendants, the

Court will deny the City’s motion to dismiss as it pertains to those claims.

       The Court turns next to the City’s contentions that Plaintiff’s remaining

claims must be dismissed as they were a nullity as of filing and are time-barred.

The City contends that because “Plaintiff did not have legal authority to bring this

lawsuit on behalf of the estate . . . this lawsuit was a nullity at the time it was filed.”46

The Court disagrees; the City does not cite any authority for this proposition and

the Federal Rules of Civil Procedure expressly provide procedural remedies for

parties in such circumstances. For example, Rule 17(a) provides that “[c]ourts

‘may not dismiss an action for failure to prosecute in the name of the real party in

interest until, after an objection, a reasonable time has been allowed for the real

party in interest to ratify, join, or be substituted into the action.’”47 Similarly, Rule

15 allows plaintiffs to cure jurisdictional defects by amendment of or supplement

to their pleadings.48 These rules presuppose that an action is not necessarily “a

nullity at the time it was filed” simply because the wrong plaintiff brought suit, as

the City contends.




47Jones v. Las Vegas Metro. Police Dep’t, 873 F.3d 1123, 1128 (9th Cir. 2017) (quoting
Fed. R. Civ. P. 17(a)(3)).
48See Fed. R. Civ. P. 15; see also e.g., Northstar Fin. Advisors, Inc. v. Schwab Invs.,
779 F.3d 1036, 1044 (9th Cir. 2015) (holding that “Rule 15(d) permits a supplemental
pleading to correct a defective complaint” and affirming district court’s conclusion that
“parties may cure standing deficiencies through supplemental pleadings”).


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 10 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 10 of 16
         The City next contends that because “Plaintiff failed to perfect his

representative capacity to bring claims on behalf of the estate before the limitations

period had lapsed,” the case must be dismissed.49 It is undisputed that although

Kyle Eyre alleged he was the personal representative of the Estate of Cody Eyre

in the Complaint filed on December 2, 2019,50 he was not formally appointed as

such until April 29, 2020,51 several months after the statute of limitations had

expired on some of Plaintiff’s claims.52 Accordingly, at issue is whether Plaintiff’s

appointment as personal representative relates back to the date of the Complaint

such that Plaintiff’s claims are not time-barred.

         After the probate court formalized his status as personal representative of

the Estate, Plaintiff ratified the Complaint as of its filing and asserted that he sought




49 Docket 30 at 4 (citing Wheeler v. City of Santa Clara, 894 F.3d 1046, 1059 (9th Cir.
2018)). Although the City contends that the statute of limitations is two years for an
action “against a peace officer for acts done in an official capacity” and for actions in
tort, Docket 30 at 2–3 (citing AS 09.10.070(b); AS 09.55.580(a)), it does not provide the
statute of limitations for Plaintiff’s ADA and RA claims. However, because the Court will
deny the City’s motion as to Plaintiff’s ADA and RA claims, it need not consider the
statute of limitations for those claims.
50Docket 1 at 2, ¶ 4 (“Plaintiff, Kyle Eyre, is the personal representative of the Estate of
Cody Dalton Eyre and is authorized to bring this Complaint to redress for the injuries
and damages sustained as a result of the conduct alleged in this complaint.”).
51   Docket 28 at 2; see also Docket 31-1 at 1.
52AS 09.55.580 provides that the statute of limitations for a wrongful death action is two
years. Similarly, the statute of limitations for actions in tort is two years from the accrual
of the cause of action. See AS 09.10.070. It is undisputed that Plaintiff’s causes of
action accrued on December 24, 2017. See Docket 1 at 7, ¶ 34; Docket 25 at 2.


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 11 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 11 of 16
to proceed with the litigation.53 Federal Rule of Civil Procedure 17(a)(3) provides

that a court “may not dismiss an action for failure to prosecute in the name of the

real party in interest until . . . a reasonable time has been allowed for the real party

in interest to ratify, join, or be substituted into the action.” As the Ninth Circuit has

explained, the core purpose of Rule 17(a) is “to prevent forfeiture of an action when

determination of the right party to sue is difficult or when an understandable

mistake has been made.”54 It is not, however, “a provision to be distorted by parties

to circumvent the limitations period” or to protect a plaintiff who “files a lawsuit to

toll the statute of limitations and later obtains a cause of action.”55

         When a plaintiff has cured the defect before the court considered the

dismissal or where a plaintiff made an understandable mistake in failing to formally

secure personal representative status, district courts have allowed time-barred

claims to proceed. For instance, in In re Seaway Co. of Catalina, the plaintiff filed

a timely claim under the Death on the High Seas Act on behalf of his late mother’s

estate, but was not appointed its personal representative until after the statute of

limitations had expired.56 The district court held that the plaintiff nevertheless had

standing because he had “cured the real party in interest issue within a reasonable


53   Docket 29 at 3, ¶ 6.
54   Wulff v. CMA, Inc., 890 F.2d 1070, 1074 (9th Cir. 1989).
55   Id. at 1075.
56   No. CV-11-0336-PA, 2013 WL 877393, at *10 (C.D. Cal. Mar. 7, 2013).


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 12 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 12 of 16
time.”57 Similarly, in Estate of Hirata v. Ida, the plaintiff filed an ERISA action on

behalf of her late spouse’s estate, but was not appointed its personal

representative until after the statute of limitations had expired.58           The court

reasoned that the “lack of authority at the time of the filing of the Complaint may

not be fatal because, at the present time, she has the authority [to] sue on behalf

of the Estate.”59

           In the instant action, Plaintiff alleged his claims as the Estate’s personal

representative; his failure to secure that appointment until April 2020 is an

understandable mistake that arose from a miscommunication with his counsel.

Moreover, the Court finds that Plaintiff, having cured the defect promptly after the

City brought it to light, ratified the action within a reasonable time.60 Alaska’s



57   Id.
58   No. 10-00084-LEK, 2012 WL 3777148, at *12 (D. Hawaii, Aug. 28, 2012).
59Id.; see also Brohan v. Volkswagen Mfg. Corp., 97 F.R.D. 46, 49, 50 (E.D.N.Y. 1983)
(denying motion to dismiss plaintiff’s wrongful death claim because “lateness in
obtaining and pleading her appointment as executrix is the kind of technical mistake
apparently contemplated by Rule 17(a)” and concluding that “[t]he fact that an
applicable statute of limitations may have run before the real parties were substituted is
not significant where the change is merely formal and in no way alters the known facts
and issues on which the action is based” (quoting Metro. Paving Co. v. Int’l Union of
Operating Eng’rs, 439 F.2d 300, 306 (10th Cir. 1971))).
60Compare Hassanati v. International Lease Finance Corp., where the district court
concluded that Rule 17(a) did not apply because “plaintiffs . . . took no steps to remedy
their lack of standing for more than two years after being apprised of the deficiency by
the court” and “still ha[d] taken no effective steps to secure appointment as the
decedents’ personal representatives” at the time of dismissal. 51 F. Supp. 3d 887, 902
(C.D. Cal. 2014) (emphasis in original), aff’d 643 F. Appx. 620 (9th Cir. 2016).


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 13 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 13 of 16
probate law explicitly provides that “a personal representative may ratify and

accept acts on behalf of the estate done by others where the acts would have been

proper for a personal representative.”61 The City and the other named defendants

have been on notice of the lawsuit and have not alleged prejudice as a result of

Plaintiff’s delay in formalizing his appointment as personal representative.

Moreover, as discussed above, Plaintiff had an independent basis for standing for

his ADA and RA claims against the City arising from the same set of facts.

           The City cites the Ninth Circuit’s opinion in Wheeler v. City of Santa Clara in

its briefing.62 In Wheeler, the plaintiff filed suit in his individual capacity and on

behalf of his biological mother after she was shot and killed by police officers.63 In

his complaint, the plaintiff named “John Doe 1” as the “to-be-identified personal

representative” of the decedent’s estate.64 But the “estate was not submitted to

probate and no personal representative was appointed.”65               The district court

dismissed the plaintiff’s claims without leave to amend, finding that the claims were

barred by California’s survivorship statute because the plaintiff was neither the



61   AS 13.16.340.
62   Docket 30 at 4 (citing 894 F.3d 1046, 1059 (9th Cir. 2018)).
63Wheeler, 894 F.3d at 1050. At the time of the mother’s death, the plaintiff had no
legal relationship with his mother, having been adopted early as a young child. Id. at
1058.
64   Id. at 1050.
65   Id.


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 14 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 14 of 16
personal representative nor the successor in interest of the decedent.66            On

appeal, the Ninth Circuit affirmed, reasoning that “[e]ven assuming . . . that [the

plaintiff] could have been appointed the personal representative, he was not . . . at

the time of dismissal” and he “provides no authority that suggests a ‘John Doe,’ as

yet nonexistent personal representative plaintiff can serve as a placeholder for

hypothetical proper plaintiffs.”67

         In Wheeler, not only was the plaintiff not the personal representative of the

estate, but no personal representative had even been identified or appointed at the

time of dismissal. Here, in contrast, Kyle Eyre has cured the defect in his status

as personal representative and ratified the original Complaint before the Court

reached the issue of standing.

         Based on the foregoing, the Court will allow Plaintiff’s ratification of the

original Complaint in his capacity as court-appointed personal representative of

the Estate and relate it back to the original complaint. Accordingly, the Court will

deny the City’s motion to dismiss for lack of standing. The Court’s conclusion

adheres to the Ninth Circuit’s “longstanding policy in favor of deciding cases on the

merits.” 68




66   Id. at 1050–51.
67   Id. at 1059.
68   Jones v. Las Vegas Metro. Police Dep’t, 873 F.3d 1123, 1128 (9th Cir. 2017).


Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 15 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 15 of 16
                                CONCLUSION

     In light of the foregoing, Defendant City of Fairbanks’ Motion to Dismiss for

Lack of Standing at Docket 25 is DENIED.

     DATED this 10th day of June, 2020 at Anchorage, Alaska.

                                           /s/ Sharon L. Gleason
                                           UNITED STATES DISTRICT JUDGE




Case No. 4:19-cv-00038-SLG, Eyre v. City of Fairbanks, et al.
Order Re Motion to Dismiss for Lack of Standing
Page 16 of 16
       Case 4:19-cv-00038-SLG Document 37 Filed 06/10/20 Page 16 of 16
